Citation Nr: 1821303	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-30 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Basic eligibility for VA death benefits.


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The appellant seeks to establish entitlement to VA death benefits based on her deceased husband's service.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2014 decision in which the RO determined that the appellant's deceased husband did not have the military service necessary to establish basic eligibility for VA death benefits.  

As for the matter of representation, the Board notes that the claims file contains two VA Forms 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) executed in favor of The American Legion.  However, neither of those forms is signed by an official acting on behalf of the organization named on the form.  An official acting on behalf of the organization must sign the form for it to be effective.  As such, the appellant is recognized as proceeding pro se in this appeal.


FINDING OF FACT

The Department of the Army has failed to certify that the appellant had service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.


CONCLUSION OF LAW

The appellant's deceased spouse does not have status as a veteran for purposes of her claim for entitlement to death benefits, and she therefore does not meet the basic eligibility requirements for VA benefits.  38 U.S.C. §§ 101, 107 (2012); 38 C.F.R. §§ 3.1, 3.6, 3.10, 3.40, 3.41, 3.203 (2017).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In Capellan v. Peake, 539 F.3d 1373 (Fed. Cir. 2008), the Federal Circuit held (in the context of a Dependency and Indemnity Compensation claim), that where service department certification of an appellant's active service is required, an appellant is entitled to submit and receive consideration of new evidence concerning such service by the relevant service department. The Federal Circuit also held that it was a violation of VA's duty to assist not to request service department review of additional or new documents or evidence provided by an appellant concerning an appellant's active service after the initial service department certification.  Id. at 1380-81.  Here, as shown in the discussion below, each time the appellant submitted additional evidence, the RO requested verification of the Veteran's service from the service department.  Consequently, the RO complied with VA's duty to assist.  The appellant had not raised any other issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Analysis

In the instant case, the appellant seeks entitlement to death benefits on the basis of her husband's service with the Commonwealth Army of the Philippines in service of the Armed Forces of the United States (USAFFE).

The surviving spouse of a deceased veteran who died from a service-connected or compensable disability may be eligible for dependency and indemnity (DIC) benefits or other death benefits.  38 U.S.C. §§ 1310 (2012).  In order to qualify for such benefits, "the party upon whose service the claimant predicates the claim . . . [must be] a 'veteran.'"  Cropper v. Brown, 6 Vet. App. 450, 452 (1994); see D'Amico v. West, 209 F.3d 1322, 1327 (Fed. Cir. 2000).  A veteran is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C. § 101(2) (2012); see 38 C.F.R. § 3.1 (d) (2017).  Service in the active military, naval, or air service includes service in the United States Armed Forces or, for certain purposes, service in the organized military forces or organized guerilla forces of the Government of the Commonwealth of the Philippines in the service of the U.S. Armed Forces.  See 38 U.S.C. §§ 101(10), 101(21)(c), 101(24), 107 (2012); 38 C.F.R. § 3.40 (2017).

In cases for VA benefits where the requisite veteran status is at issue, the relevant question is whether qualifying service is shown.  Soria v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service department certification is required, the service department's decision on the matter is conclusive and binding on VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. § 3.203(c).  If the United States service department does not verify the claimed service, the applicant's only recourse lies within the relevant service department, not with VA.  Soria, supra.  Thus, in cases where verification of the claimed service is required, absent documentation or certification of such service by the relevant service department, a claimant would not be eligible for VA benefits based on such service.  Soria, supra; 38 C.F.R. § 3.203.

Under 38 C.F.R. § 3.203(a), VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions: (1) the evidence is a document issued by the service department; (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of the Department of Veterans Affairs the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

In support of her claim, the appellant submitted, inter alia, her husband's applications for "Settlement of Claims of Filipino Veterans under Republic Act No. 1889" and for "old Age Pension."  She also submitted documentation showing that her husband had received an award of monetary assistance on account of having been a veteran of World War II, as well as documentation from  the Philippine Veterans Affairs Office certifying that her husband was a veteran of World War II who served with "'F' Co., 2nd BN, 14th Inf. Regt. USAFIP-NL."

Upon receipt of the appellant's application for VA death benefits, the RO requested that the Department of the Army verify the appellant's husband's service, complete an AGUZ Form 632, and furnish all extracts of Form 23 executed prior to and subsequent to June 30, 1946, including all available service treatment records.  Follow-up requests were made in November and December 2013.

In a response dated in December 2013, the Department of the Army stated that the appellant's deceased husband had no service in the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  In January 2014, the Department of Army indicated that no change was warranted in the prior negative certification.

In April 2015, the RO again requested that the Department of the Army verify the appellant's husband's service.  Specifically, it was requested that the Department of the Army review the documents submitted by the appellant in support of her claim, as well as the prior requests for information and December 2018 and January 2014 responses, which documents were provided for review.  It was requested that the Department of the Army indicated whether any of the provided information warranted a change on the prior negative certification.

In September 2015, the Adjutant General of the Department of the Army issued a service determination for the appellant's deceased husband, finding that, based on review of the information provided and the official information contained in the Army records maintained by the National Personnel Records Center (NPRC), a change in the previous negative service determination was not warranted.  Specifically, in was noted a claims file for the appellant's deceased husband was located, but that the file did not contain an AGO Form 23.  It was also noted that search of all Folsom's Fil-American Irregular Troops (FAIT) Guerilla units and of the entire 15th Infantry Regiment was performed and the appellant's deceased husband's name was not shown on any approved roster.  The Department of the Army stated that without an AGO Form 23 and a corresponding unit roster, it was unable to verify service.  The RO also sought to obtain an AGO Form 23 for the appellant's deceased husband, but was informed that one did not exist.

Based on the above evidence, the Board concludes that the appellant is not eligible for death benefits as a matter of law because the evidence fails to establish that her deceased husband had the requisite qualifying military service.  Notably, none of the documents submitted by the appellant satisfy the requirements of 38 C.F.R. § 3.203 as acceptable proof of service, as they are not official documents of the appropriate service department.  As such, those documents may not be accepted by the Board as verification of service for the purpose of determining eligibility for VA benefits.  Further, all information submitted by the appellant has been referred to the Department of the Army for review and the Department of the Army has declined to certify the decedent's claimed service.  The Department of the Army clearly stated that without an AGO Form 23 and corresponding unit roster, the Department of the Army is unable to verify service.  The RO attempted to obtain an AGO Form 23 for the appellant's deceased husband, but an AGO Form 23 does not exist.  

Thus, although the appellant contends that her deceased spouse did indeed have the requisite service for her to be eligible for VA benefits, the lack of certification from the Department of the Army is binding on VA.  See Capellan, supra (if the service department does not verify the applicant's claimed service, the applicant's only recourse lies within the service department, not with VA); see also Tagupa v. McDonald, 27 Vet. App. 95 (2014) (verification of service directly from the Department of the Army was required in the absence of evidence of delegation to the NPRC of the service department's authority to verify the nature of the appellant's service).  Accordingly, because the Department of the Army failed to certify that the decedent had the requisite service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces, the appellant's deceased husband, on whose service she predicates her claim, has not achieved veteran status for purposes of establishing her eligibility for VA benefits.  The appellant's claim must therefore be denied as lacking legal merit.  See Sabonis, supra.  


ORDER

As the appellant is not eligible for VA death benefits, the appeal is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


